Exhibit 10.3

SERVICES AGREEMENT
This Services Agreement (the “Agreement”) dated as of this 26th day of February,
2015 between LKQ Corporation, a Delaware corporation (hereinafter referred to as
the “Company”), and John S. Quinn (hereinafter referred to as “Employee”).
WITNESSETH
WHEREAS, Employee is currently the Chief Executive Officer and Managing
Director, LKQ Europe;
WHEREAS, the Company desires to avail itself of the experience, knowledge and
judgment of Employee as a part-time employee for a period of time after Employee
is no longer the Executive Vice President of European Operations of the Company;
and
WHEREAS, Employee is willing to perform certain services for the Company upon
the terms and conditions set forth herein.
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the Company hereby agrees to employ Employee and Employee hereby agrees
to accept such employment upon the following terms and conditions:


1.
Term. The “Term” shall mean the period commencing on the date that Employee
ceases to be an executive officer of the Company (the “Commencement Date”) and
ending on the earliest of (a) the third year anniversary of the Commencement
Date, (b) the death of Employee, (c) Employee’s employment is terminated by
Employee for any reason, or (d) Employee’s employment is terminated by the
Company for “Cause” (as defined in the Company’s Severance Policy for Key
Executives (the “Severance Policy”)); provided, however, that the Term shall not
commence and this Agreement shall terminate and have no further force or effect
in the event that, prior to the second year anniversary of the date of this
Agreement, Employee’s employment is terminated by Employee for any reason other
than “Good Reason” (as defined in the Company’s Severance Policy) or by the
Company for “Cause” (as defined in the Severance Policy).



2.
Duties and Responsibilities. During the Term, Employee shall be a part-time
employee of the Company and shall advise the Company’s Board of Directors and/or
Chief Executive Officer regarding the Company’s operations and business
strategy. During the Term, the Company shall not require Employee to devote more
than three business days per month toward Employee’s duties and responsibilities
under this Agreement. After the Term, neither the Company nor Employee shall
have any further obligations hereunder except, in the case of Employee, the
obligations pursuant to paragraph 4 hereof.



3.
Compensation During the Term. During the Term, the Company agrees (a) to pay
Employee at an annual rate equal to one-third of Employee’s base salary
immediately prior to the Commencement Date, in periodic installments according
to the Company’s usual payroll practices, (b) to allow Employee to participate
in the employee benefits plans of the Company on substantially the same terms as
executive officers of the Company (including the continued right to exercise
stock options in accordance with the terms and conditions thereof, the continued
vesting of equity awards under the Company’s equity incentive plan, and the
continued vesting in outstanding awards under the Company’s long term incentive
plan), and (c) to reimburse Employee for reasonable business expenses incurred
in connection with the performance of the duties and responsibilities hereunder.
For a period of five years from the Commencement Date, the Company will provide
Employee with D&O insurance coverage and indemnification rights on terms and
conditions no less favorable than Employee is provided as of the Commencement
Date.

4. Non-Competition and Confidentiality. Employee agrees that:
(a) During the five year period commencing on the Commencement Date
(notwithstanding any earlier termination of the Term in accordance with
paragraph 1 hereof), the Employee shall not (i) engage in, represent,



--------------------------------------------------------------------------------



furnish consulting services to, be employed by or have any interest in (whether
as owner, principal, lender, director, officer, partner, agent, Employee,
shareholder, member or otherwise) any business which would be competitive with
any business conducted by the Company, provided, however, that the Employee may
acquire and hold an aggregate of up to two percent of the outstanding shares of
any corporation engaged in any such business if such shares are publicly traded
in an established securities market, (ii) induce any customer of the Company or
its subsidiaries to patronize any such competitive business or otherwise request
or advise any such customer to withdraw, curtail or cancel any of its business
with the Company or its subsidiaries, or (iii) solicit for employment, or assist
any other person in soliciting for employment, any person employed by the
Company or any of its affiliates, or (iv) use or disclose, except for the sole
benefit of or with the written consent of the Company, any confidential
information relating to the business, processes or products of the Company.
(b) If any provision of Section 4(a), as applied to any party or to any
circumstances, is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other provision or any other part of this Agreement,
the application of such provision in any other circumstances or the validity or
enforceability of this Agreement. If any such provision, or any part thereof, is
held to be unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases, and in its reduced form such
provision shall then be enforceable. Upon breach of any provision of
Section 4(a), the Company and Employee shall be entitled to injunctive relief,
since the remedy at law would be inadequate and insufficient. In addition, they
shall be entitled to such damages as they can show they have sustained by reason
of such breach.
5. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when deposited in the
U.S. Mail in a registered, postage prepaid envelope addressed, if to Employee at
Employee’s address set forth below, and if to the Company, c/o General Counsel,
500 West Madison Street, Suite 2800, Chicago, Illinois 60661, or to such other
addresses as either party shall designate by written notice to the other.
6. Assignment. Employee may not assign Employee’s rights or obligations
hereunder. The rights and obligations of the Company hereunder shall inure to
the benefit of and shall be binding upon its successors and assigns.
7. Code Section 409A


(a)
The Agreement is not intended to constitute a "nonqualified deferred
compensation plan" within the meaning of Internal Revenue Code Section 409A
(“Section 409A”) to the maximum extent possible but in any event shall be
interpreted to comply with Section 409A. In the event this Agreement or any
benefit paid under this Agreement to you is deemed to be subject to Section
409A, you consent to the Company's adoption of such conforming amendments as the
Company deems advisable or necessary, in its sole discretion (but without an
obligation to do so), to comply with Section 409A and avoid the imposition of
taxes under Section 409A.



(b)
This Agreement will be interpreted and construed to not violate Section 409A,
although nothing herein will be construed as an entitlement to or guarantee of
any particular tax treatment to you.  While it is intended that all payments and
benefits provided under this Agreement to you will be exempt from or comply with
Section 409A, the Company makes no  representation or covenant to ensure that
the payments under this Agreement are exempt from or compliant with Section
409A. The Company will have no liability to you or any other person or entity if
a payment or benefit under this Agreement is challenged by any taxing authority
or is ultimately determined not to be exempt or compliant. You further
understand and agree that you will be entirely responsible for any and all taxes
on any benefits payable to you as a result of this Agreement. As a condition of
participation in the Agreement, you understand and agree that you will not
assert any claims against the Company for reimbursement or payment of any
Section 409A additional taxes, penalties and/or interest.






--------------------------------------------------------------------------------



(c)
Each payment made pursuant to any provision of this Agreement shall be
considered a separate payment and not one of a series of payments for purposes
of Section 409A. To the extent any nonqualified deferred compensation payment to
you could be paid in one or more of your taxable years depending upon you
completing certain employment-related actions (such as executing a release of
claims), then any such payments will commence or occur in the later taxable year
to the extent required by Section 409A.



(d)
If upon your "separation from service" within the meaning of Section 409A, you
are then a "specified employee" (as defined in Section 409A), then solely to the
extent necessary to comply with Section 409A and avoid the imposition of taxes
under Section 409A, the Company shall defer payment of "nonqualified deferred
compensation" subject to Section 409A payable as a result of and within six (6)
months following such "separation from service" until the earlier of (i) the
first business day of the seventh month following your "separation from
service," or (ii) ten (10) days after the Company receives written confirmation
of your death. Any such delayed payments shall be made without interest. For
avoidance of doubt, any payment whose amount is derived from the value of a
Company common share shall be calculated using the value of a common share as of
the close of business on the expiration date of the foregoing Section 409A delay
period (or as of the close of business on the most recent business day if the
foregoing expiration date occurs on a non-business day).



(e)
Any reimbursement payable to you under this Agreement or pursuant to any plan or
arrangement of the Company shall be paid in accordance with the Company's
established procedures provided, however, that to the extent necessary to comply
with Section 409A, the following requirements will be adhered to: (1) such
reimbursement arrangements will provide an objectively determinable
nondiscretionary definition of the expenses eligible for reimbursement or of the
in-kind benefits to be provided, (2) such reimbursement arrangements will
provide for the reimbursement of expenses incurred or for the provision of the
in-kind benefits during an objectively and specifically prescribed period
(including the lifetime of the service provider), (3) such reimbursement
arrangements will provide that the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during your taxable year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, (4) the reimbursement of an eligible
expense will be made on or before the last day of your taxable year following
the taxable year in which the expense was incurred, and (5) the right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for another benefit. Additionally, to the extent required by Section 409A, an
eligible reimbursement expense must be incurred by you no later than the end of
the second year following the year in which your separation from service occurs
and any reimbursement payments to you must be made not later than the end of the
third year following your separation from service (or, in the case of in-kind
benefits, by the end of the second year following your separation from service).



1.
Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties hereto and supersedes and preempts any prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.
Notwithstanding the foregoing, this Agreement does not supersede or preempt
Employee’s Change of Control Agreement, Indemnification Agreement, Offer Letter
dated February 12, 2015 relating to Employee’s European assignment, or rights
under the Severance Policy.



2.
Miscellaneous. (a) This Agreement shall be subject to and governed by the laws
of the State of Illinois.

(b) Failure to insist upon strict compliance with any provision(s) hereof shall
not be deemed a waiver of such provision(s) or any other provision hereof.
(c) This Agreement may not be modified except by an agreement in writing
executed by the parties



--------------------------------------------------------------------------------



hereto.
(d) The invalidity or unenforceability of any provision hereby shall not affect
the validity or enforceability of any other provisions.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
LKQ CORPORATION




By:
/s/ Victor M. Casini
Name:
Victor M. Casini
Title:
Senior Vice President and General Counsel





EMPLOYEE
/s/
John S. Quinn
Address:
 
 
 
 
 




